







Exhibit 10.1














HAEMONETICS CORPORATION


2005 LONG-TERM INCENTIVE COMPENSATION PLAN


PERFORMANCE SHARE UNIT AGREEMENT




WITH


____________________










--------------------------------------------------------------------------------







HAEMONETICS CORPORATION
PERFORMANCE SHARE UNIT AGREEMENT
UNDER 2005 LONG-TERM INCENTIVE COMPENSATION PLAN






THIS PERFORMANCE SHARE UNIT AGREEMENT (“Agreement”), dated as of ___________ ,
2017 (“Grant Date”) by and between Haemonetics Corporation, a Massachusetts
Corporation (“Company”), and [insert: applicable name] (“Employee”), is entered
into as follows:


WHEREAS, the Company has established the Haemonetics Corporation 2005 Long-Term
Incentive Compensation Plan, as amended, (“Plan”), a copy of which has been
provided to Employee, and which Plan is made a part hereof; and


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(“Committee”) has determined that the Employee shall be granted a Performance
Share Unit award pursuant to Article 10 (Other Stock Unit Awards) of the Plan
with respect to the Company’s $0.01 par value Common Stock (“Stock”), subject to
the restrictions as hereinafter set forth;


NOW, THEREFORE, the parties hereby agree as follows:


1.    Grant of Performance Share Units.


Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Employee a target award (“Target Award”) of
[insert: applicable number] Performance Share Units (“PSUs”). Each unit
represents the right to receive one share of Stock. Subject to satisfaction of
the terms and conditions of this Agreement and the Plan, the PSUs shall be
settled in Stock. No dividend equivalent rights are payable with respect to the
PSUs.


2.    Vesting.


(a)    Performance Goals and Vesting Dates. The performance goals for the PSUs
are set forth in Schedule A to this Agreement and apply in each case to the
[insert: applicable period of time] period beginning on [insert: performance
period start date] (the “Performance Period”). The interest of the Employee in
the PSUs shall vest, if at all, on the last day of the Performance Period (the
“Maturity Date”) according to the table set forth in Schedule A, and also
conditioned upon the Employee’s continued employment with the Company through
the Maturity Date.


(b)    Employment Required. Except as otherwise provided in this Section 2, if
the Employee ceases to be an employee of the Company prior to the Maturity Date,
the PSUs




--------------------------------------------------------------------------------





granted to the Employee hereunder shall not vest and instead shall be forfeited.
In such event, vesting shall not be pro-rated between the Grant Date and the
Maturity Date.


(c)    Disability. If such termination of employment is because of the
Employee’s Disability while in the employ of the Company, then the continued
employment requirement for the Employee shall cease to apply and the number of
PSUs to be settled in shares of Stock shall be equal to the amount determined in
accordance with Section 2(a) and the table set forth in Schedule A based on the
Company’s performance as of the end of the Performance Period, multiplied by a
fraction, the numerator of which is the number of days elapsed from [insert:
applicable date] to the date of the Employee’s Disability, and denominator of
which is [insert: applicable period.]


(d)    Death. If the termination of employment is because of the death of the
Employee while in the employ of the Company, then the continued employment
requirement for the Employee shall cease to apply and the number of PSUs to be
settled in shares of Stock and paid to the Participant’s estate shall be equal
to the amount determined in accordance with Section 2(a) and the table set forth
in Schedule A based on the Company’s performance as of the end of the
Performance Period multiplied by a fraction, the numerator of which is the
number of days elapsed from [insert: applicable date] to the date of the
Employee’s death, and the denominator of which is [insert: applicable period.]


(e)    Qualifying Retirement. If such termination of employment is because of
the Employee’s Qualifying Retirement while in the employ of the Company, then
the continued employment requirement for the Employee shall cease to apply and
the number of PSUs to be settled in shares of Stock shall be equal to the amount
determined in accordance with Section 2(a) and the table set forth in Schedule A
based on the Company’s performance as of the end of the Performance Period
multiplied by a fraction, the numerator of which is the number of days elapsed
from [insert: applicable date] to the date of the Employee’s Qualifying
Retirement and denominator of which is [insert: applicable period.]


(f)    Qualifying Change in Control


(1)    Notwithstanding anything to the contrary contained in any employment
agreement, severance agreement, change in control agreement or other agreement
with the Employee, this Section 2(f) shall apply if a Change in Control (as
defined in Section 2(g) below) occurs prior to the Maturity Date (a “Qualifying
Change in Control”) and while the Employee is in the employ of the Company or a
Subsidiary.


(2)    Effective as of immediately prior to a Qualifying Change in Control, but
subject to the occurrence of such Change in Control, the number of PSUs eligible
to be vested shall be equal to the number of Shares under the Target Award. The
number of PSUs determined in accordance with this Section 2(f)(2) is referred to
as the “CIC Adjusted PSUs.”






--------------------------------------------------------------------------------





(3)    The CIC Adjusted PSUs shall become vested on a Qualifying Change in
Control and settled within five days following the occurrence of such Change in
Control if a replacement or substitute award meeting the requirements of this
Section 2(f)(3) is not provided to the Employee in respect of such PSUs. An
award meeting the requirements of this Section 2(f)(3) is referred to below as a
“Replacement Award”. An award shall qualify as a Replacement Award if:


(A)    it is comprised of restricted stock units with respect to a publicly
traded equity security of the Company or the surviving corporation or the
ultimate parent of the applicable entity following the Qualifying Change in
Control,


(B)     it has a fair market value at least equal to the fair market value of
the CIC Adjusted PSUs established pursuant to Section 2(f)(2) as of the date of
the Qualifying Change in Control,


(C)     it contains terms relating to service-based vesting (including with
respect to termination of employment) that are substantially identical to the
terms set forth in this Agreement and does not contain any terms related to
performance-based vesting, and


(D)     its other terms and conditions are not less favorable to the Employee
than the terms and conditions set forth in this Agreement or in the Plan
(including provisions that apply in the event of a subsequent Change in Control)
as of the date of the Qualifying Change in Control.


The determination of whether the conditions of this Section 2(f)(3) are
satisfied shall be made by the Committee, as constituted immediately prior to a
Qualifying Change in Control, in its sole discretion, prior to such Change in
Control. If a Replacement Award is provided, the CIC Adjusted PSUs shall not be
settled upon a Qualifying Change in Control, but instead as provided under
Section 2(f)(4) below.


(4)    If, in connection with a Qualifying Change in Control, the Employee is
provided with a Replacement Award, such Replacement Award shall vest on the
Maturity Date and be settled at the time as set forth in Section 2(a), subject
to the Employee having not incurred a termination of employment with the Company
and its Subsidiaries prior to the Maturity Date; provided that, if, within two
years following such Change in Control, the Employee incurs a termination of
employment due to being a Good Leaver (as defined in Section 2(g) below), then
the Replacement Award shall become fully vested effective as of such termination
of employment, and the Company shall issue one share to the Employee for each
share under the Replacement Award as soon as reasonably practicable, and in no
event more than 10 days, following such termination of employment. For purposes
of determining the time of an accelerated payout under this Section 2(f)(4), a
termination of employment shall mean a “separation of service” within the
meaning of Section 409A of the Code.




--------------------------------------------------------------------------------







(g)    Special Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:


(1)    “Change in Control” means the earliest to occur of the following events.


(A)    a person, or any two or more persons acting as a group, and all
affiliates of such person or persons, who prior to such time owned less than
thirty-five percent (35%) of the then outstanding shares of the Common Stock,
shall acquire such additional shares of the Common Stock in one or more
transactions, or series of transactions, such that following such transaction or
transactions such person or group and affiliates beneficially own thirty-five
percent (35%) or more of the Common Stock outstanding,


(B)    closing of the sale of all or substantially all of the assets of the
Company on a consolidated basis to an unrelated person or entity, and


(C)    the consummation of any merger, reorganization, consolidation or share
exchange unless the persons who were the beneficial owners of the outstanding
shares of the common stock of Company immediately before the consummation of
such transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in such transaction immediately
following the consummation of such transaction. For purposes of this definition,
the percentage of the beneficially owned shares of the successor or survivor
entity described above shall be determined exclusively by reference to the
shares of the successor or survivor entity which result from the beneficial
ownership of shares of Common Stock by the persons described above immediately
before the consummation of such transaction.


Notwithstanding the foregoing, none of the above events or conditions shall
constitute a Change in Control for purposes of this Agreement unless the event
or condition also constitutes a “Change in Control Event” for purposes of Treas.
Reg. §1. 409A-3(i)(5).


(2)    “Disability” has the meaning given it in Article 2 of the Plan; provided,
however, that the Employee must also be considered to be “disabled” for purposes
of Treas. Reg. §1.409A-3(i)(4).
    
(3)     “Good Leaver” means the involuntary termination of the Employee’s
employment by the Company other than a Termination for Cause, the Employee’s
resignation for Good Reason, or the Employee’s termination of employment due to
death, Disability or a Qualifying Retirement.


(4)    “Good Reason” shall have the meaning given to such term in an employment
agreement, severance or change in control agreement or, if there is no such




--------------------------------------------------------------------------------





agreement or if it does not define Good Reason, then Good Reason shall mean the
occurrence of any one of the following, in the absence of Employee’s written
consent:


(A)    a material diminution in the Employee’s annual base salary or target
annual incentive compensation from that in effect immediately prior to a
Qualifying Change in Control,


(B)    the assignment to the Employee of any duties materially inconsistent with
Employee’s positions (including status, offices, titles, and reporting
requirements), authority, duties, or responsibilities, or any other action by
the Company that results in a material diminution in such positions, authority,
duties, or responsibilities, in each case, from those in effect immediately
prior to a Qualifying Change in Control, or


(C)    the relocation of the Employee to a work location more than 50 miles from
the Employee’s current work location (unless, as a result of such relocation,
the Employee’s work location is closer to his or her place of residence);


provided that, in each case, (i) the Employee provides written notice to the
Company of the existence of one or more of the conditions described in clauses
described above within 30 days following the Employee’s knowledge of the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting Good Reason, (ii) the Company and its Subsidiaries fail
to cure such event or condition within 30 days following the receipt of such
notice and (iii) the Employee incurs a termination of Employment within 30 days
following the expiration of such cure period.


(5)     “Qualifying Retirement” shall mean that the Employee voluntarily retires
from the employ of the Company or its Subsidiaries at or after both attaining
age fifty-five (55) and completing five (5) consecutive years of service. For
purposes of this Agreement, a “year of service” shall mean a twelve (12) month
period of continuous full-time employment with the Company (determined without
regard to any breaks in service due to any paid leave of absence or any unpaid
leave of absence authorized in writing by the Company). For the avoidance of
doubt, termination of the Employee’s employment by the Company, either with or
without Cause, shall not be treated as a Qualifying Retirement.


(6) “Termination for Cause” Unless otherwise provided under the termination with
cause provisions of an individual employment agreement or change in control
agreement, to invoke a Termination with Cause, the Company must provide written
notice to the Employee of the existence of one or more grounds for termination
as set forth below within 30 days following the Company’s knowledge of the
existence of such grounds, specifying in reasonable detail the grounds
constituting cause, and, with respect to the grounds enumerated in clauses (B),
(C) and (D) below, the Employee shall have 30 days following receipt of such
written notice during which to remedy any such ground if




--------------------------------------------------------------------------------





it is reasonably subject to cure. “Cause” shall have the meaning given to such
term in an employment agreement or change in control agreement covering the
Employee or, if there is no such agreement or if it does not define Cause, then
Cause shall mean the occurrence of any one of the following:


(A)     Employee’s conviction of (or a plea of guilty or nolo contendere to) a
felony or any other crime involving moral turpitude, dishonesty, fraud, theft or
financial impropriety,


(B)     the Employee’s failure to perform substantially the Employee’s duties
(other than any such failure resulting from Disability),


(C)     the Employee engaging in gross misconduct, or


(D)     the Employee willfully violating a material Company policy.


3.    Restrictions, Forfeiture and Clawback.


(a)    No Transfer. The PSUs granted hereunder may not be sold, transferred,
pledged, assigned, encumbered, or otherwise alienated or hypothecated.


(b)    Forfeiture. Except as provided for in Section 2, if the Employee’s
employment with the Company terminates for any reason, the balance of the PSUs
subject to the provisions of this Agreement which have not vested at the time of
the Employee’s termination of employment shall be forfeited by the Employee, and
the Employee shall have no future rights with respect to any such unvested PSUs.


(c)    Clawback. This award and any resulting payment or Shares is subject to
set-off, recoupment, or other recovery or “clawback” as required by applicable
law or by any Company policy on the clawback of compensation, as amended from
time to time.


4.    Delivery of Shares.


The means of settlement of vested PSUs is that the Company shall deliver to the
Employee a certificate or certificates, or at the election of the Company make
an appropriate book entry, for the number of shares of Stock equal to the number
of the Employee’s PSUs that vest and are payable as specified in Section 2. An
Employee shall have no further rights with regard to PSUs once the underlying
Stock has been so delivered.
    
5.    Employee Shareholder Rights.


Neither the Employee nor any person claiming through the Employee, will have any
of the rights or privileges of a stockholder of Haemonetics with respect to the
PSUs unless and until Stock has been issued, recorded on the records of the
Company or its transfer agent, and




--------------------------------------------------------------------------------





delivered to the Employee. No dividend equivalents shall be paid on PSUs with
respect to any cash dividends declared during any periods of time prior delivery
of the shares of Stock.


6.    Adjustments or Changes in Capitalization.


Adjustments as a result of changes in corporate capitalization and the like or
as a result of a corporate transaction shall be made in accordance with Article
4 of the Plan.


7.    Disability or Death of Employee.


Any Stock delivered pursuant to Section 4 shall be delivered to the Employee if
legally competent or to a legally designated guardian or representative if the
Employee is legally incompetent. If the Employee is not then living, the Stock
shall be delivered to the representative of the Employee’s estate.


8.    Taxes.


The Employee acknowledges and agrees that any income or other taxes due from the
Employee with respect to the PSUs issued pursuant to this Agreement, including
Social Security and Medicare taxes that may be owed on account of the vesting of
the PSUs (unless the Company elects to withhold such payroll taxes at a later
time in accordance with applicable law), and federal, state and local income
taxes that may be owed on account of payment of the PSUs, shall be the
Employee’s responsibility. By accepting this grant, the Employee agrees and
acknowledges that the Company promptly may withhold from the Employee’s
compensation, including but not limited to Stock delivered pursuant to Section
4, the amount of taxes the Company is required to withhold pursuant to this
Agreement, unless the Employee shall satisfy such withholding obligation to the
Company as provided in Article 17 of the Plan.


9.    Data Privacy Consent.
As a condition of the grant, the Employee consents to the collection, use and
transfer of the Employee’s personal data as described in this Section 9. The
Employee understands that the Company and its subsidiaries hold certain personal
information about the Employee, including the Employee’s name, home address and
telephone number, date of birth, social insurance (or security) number or
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company (or any of its subsidiaries), details of all
options or any other entitlement to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor, for the
purpose of implementing, managing and administering the Plan (“Data”). The
Employee further understands that the Company and/or a subsidiary may transfer
Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Plan, and
that the Company and/or a subsidiary may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as the United States
or Canada, and that the recipient’s country may have different data privacy laws
and




--------------------------------------------------------------------------------





protections than the Employee’s country. The Employee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Employee’s participation in the Plan, including any requisite transfer of such
Data to a broker or other third party with whom the Employee may elect to
deposit any shares of Common Stock acquired pursuant to the Plan as may be
required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on the Employee’s behalf. The Employee understands that
Data will be held only as long as is necessary to implement, administer and
manage the Employee’s participation in the Plan. The Employee understands that
the Employee may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to it or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Employee’s local Human Resources representative. Refusal or
withdrawal of consent may, however, affect the Employee’s ability to exercise or
realize benefits from the grant or the Plan. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee understands that the Employee may contact the Employee’s local Human
Resources representative.
10.    Miscellaneous.


(a)    Enforcement. The Company shall not be required (i) to transfer on its
books any shares of Stock of the Company which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (ii) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.


(b)    Further Acts. The parties agree to execute such further instruments and
to take such action as may reasonably be necessary to carry out the intent of
this Agreement.


(c)    Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
her/his address then on file with the Company.


(d)    No Guarantee of Employment. Nothing contained in the Plan or this
Agreement shall be construed or deemed by any person under any circumstances to
bind the Company to grant the Employee any right to remain an Employee of the
Company during the vesting period or otherwise.


(e)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof. The
Agreement is subject to and shall be construed in accordance with the terms of
the Plan, and words or phrases defined in the Plan shall have the same meaning
for purposes of this Agreement unless the context clearly requires otherwise.






--------------------------------------------------------------------------------





(f)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts and applicable
federal law, without regard to applicable conflicts of laws.


[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative, and the Employee has accepted this agreement,
all as of the Grant Date first above written.




HAEMONETICS CORPORATION






_________________________








_________________________
Signature of Employee


__________________________
Date:


  
RETAIN A COPY OF THIS AGREEMENT FOR YOUR RECORDS








--------------------------------------------------------------------------------


Schedule A


Performance Goals










